COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00337-CV


NOORDDIN POONJANI, SHOWKET                                    APPELLANTS
PANJWANI, AND 1ST NATIONS
FASTOP MARKETING, INC.

                                     V.

ZAINAB KAMALUDDIN, AS THE                                        APPELLEE
TRUSTEE OF THE
ABDULHAMEED AND ZAINAB
KAMALUDDIN FAMILY TRUST


                                  ----------

         FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                   TRIAL COURT NO. 2013-30033-211

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellants Noorddin Poonjani, Showket Panjwani, and 1st Nations Fastop

Marketing, Inc. attempt to appeal the trial court’s September 18, 2014 order


     1
      See Tex. R. App. P. 47.4.
granting Appellee Zainab Kamaluddin, as the Trustee of the Abdulhameed and

Zainab Kamaluddin Family Trust’s motion to compel Appellants to answer

interrogatories in aid of judgment and Poonjani and Panjwani to appear for

postjudgment depositions.2 On October 23, 2014, we notified Appellants of our

concern that this court lacks jurisdiction over this appeal because the order does

not appear to be an appealable order. We also stated that the appeal would be

dismissed for want of jurisdiction unless Appellants or any party desiring to

continue the appeal filed with the court on or before November 3, 2014, a

response showing grounds for continuing the appeal.        See Tex. R. App. P.

42.3(a), 44.3.

      Generally, an appeal may be taken only from a final judgment or order.

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment or

order is final if it disposes of every pending claim and party. Id. at 205. Trial

court orders granting or denying postjudgment discovery requests are not

appealable until a final judgment is rendered that disposes of all issues between

the parties.     Arndt v. Farris, 633 S.W.2d 497, 500 n.5 (Tex. 1982) (orig.

proceeding); Rudder v. Israel, No. 02-10-00037-CV, 2010 WL 1633376, at *1

(Tex. App.—Fort Worth Apr. 22, 2010, no pet.) (mem. op.); see Fisher v. P.M.

Clinton Int’l Investigations, 81 S.W.3d 484, 486 (Tex. App.—Houston [1st Dist.]

2002, no pet.) (reasoning that a rule 621a order is not a final and appealable

      2
      Poonjani and Panjwani were also ordered to pay $3,000 in attorney’s fees
and expenses incurred in connection with the motion to compel to Kamaluddin.

                                        2
order); Arbor Holding Co., Inc. v. The Cadle Co., No. 01-01-00755-CV, 2002 WL
1480907, at *2 (Tex. App.—Houston [1st Dist.] July 11, 2002, no pet.) (not

designated for publication) (same).

       Here, Appellee filed his motion to compel responses to interrogatories in

aid of judgment and appearances at postjudgment depositions sought pursuant

to rule 621a. See Tex. R. Civ. P. 621a (permitting discovery for purposes of

obtaining information to aid in the enforcement of judgments). In their response,

Appellants cite Walker v. Packer, 827 S.W.2d 833 (Tex. 1992), for the

propositions that discovery orders can be appealed after final judgment and that

mandamus relief is rarely available for orders relating to discovery disputes. The

discovery orders at issue in Walker, however, were pretrial discovery orders.

See id. at 835–37. Walker does not address the appealability of postjudgment

discovery orders. Moreover, other matters are still pending in the trial court.

Appellee filed a motion in the trial court seeking sanctions for Appellants’ failure

to comply with trial court’s September 18, 2014 order, and the trial court has not

ruled on the motion.

       Therefore, the order that Appellants attempt to appeal is not a final,

appealable order. See Lehmann, 39 S.W.3d at 195; Arndt, 633 S.W.2d at 500

n.5; Rudder, 2010 WL 1633376, at *1; Fisher, 81 S.W.3d at 486. Accordingly,

we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),

43.2(f).



                                         3
                                         PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: December 4, 2014




                               4